DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 2/8/21.
	Applicant’s amendment to claims 1 and 23 is acknowledged.
	Claims 4 and 7 are cancelled.
	Claims 1-3, 5, 6 and 8-23 are pending and claims 11, 15 and 17-22 are withdrawn.
Claims 1-3, 5, 6, 8-10, 12-14, 16 and 23 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 23 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, 12-14 and 16 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication No. 2014/0106649 A1 in view of Kerwin, US Publication No. 2013/0019178 A1,  Oefner et al., US Publication No. 2016/0104622 A1 and Castex et al., US Publication No. 2011/0045611 A1.

Kim teaches:
23. An epitaxy substrate, comprising (see fig. 6A, also see fig. 6B): 
	a device substrate (200c), having a first surface (S2) and a second surface (S1) opposite to each other, and a bevel (S3) disposed between the first surface and the second surface; and 
	a handle substrate (100),…bonded to the second surface (S1) of the device substrate,… and a bonding angle greater than 90º is provided between the bevel of the device substrate and the handle substrate (e.g. The angle θ is 35-45 degree at para. [0079].  This means the “bonding angle” or obtuse angle is 135-145 degree.)…See Kim para. [0001] – [0105], figs. 1-7.

    PNG
    media_image1.png
    412
    551
    media_image1.png
    Greyscale

	
	Regarding claim 23:
	Kim is silent the handle substrate has a resistivity of 2.5 to 4.5 mohm-cm.
	In an analogous art, Kerwin teaches a handle wafer has an extremely low resistivity of less than 0.01 ohm-cm, which overlaps the range recited in the claim.  See Kerwin at para. [0024], [0039].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Kim is silent “wherein an oxygen content of the device substrate is less than an oxygen content of the handle substrate”.
	In an analogous art, Oefner teaches wherein an oxygen content of a device substrate (310) is less than an oxygen content of a handle substrate (320).  See Oefner at para. [0105], also see para. [0100] – [0103], para. [0042] – [0046].
	
	Kim is silent regarding “wherein a maximum deformation amount of the handle substrate is less than 6.5 mm… wherein the maximum deformation amount is measured by placing the handle substrate in the middle of two sapphire columns, placing a weight block on top of the handle substrate followed by performing a high-temperature heat treatment at 1100±5 °C for four hours, and measuring three times using a dial indicator”
	In an analogous art, Castex teaches “Preferably, the wafers have limited bow deformation.”  Castex further teaches the maximum deformation amount of a wafer or substrate should be -10 to 10 µm to ensure good bonding.  See Castex at para. [0041].
	The limitation “wherein the maximum deformation amount is measured by placing the handle substrate in the middle of two sapphire columns, placing a weight block on top of the handle substrate followed by performing a high-temperature heat treatment at 1100±5 °C for four hours, and measuring three times using a dial indicator”, can be considered a product-by-process limitation.  
	For example, the product has a handle substrate with a maximum deformation of less than 6.5 mm measured by the recited process.  However, the recited process to measure the maximum deformation does not appear to impart distinct structural characteristics to the product.  That is, whether the maximum deformation is measured by the process recited in claim 23 or by Castex’s capacitive measurement process at para. [0041], the maximum deformation amount is a numerical amount that is a physical property of the handle substrate.  	See MPEP § 2113, Product-by-Process Claims (I) Product-by-Process Claims are not limited to the manipulation of the recited steps, only the structure implied by the steps:
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  (Emphasis Added)

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Kerwin because the handle wafer resistivity is made extremely low to in order to function as a cathode of a device.  See Kerwin at para. [0024].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Oefner because (i)  “For certain devices such as IGBTs a low concentration of interstitial oxygen and a high intrinsic resistivity in a given range are desirable.” (e.g. para. [0006]); and (ii)  “The Oi concentration of the device wafer 110 can be reduced by the processes as described herein so that device wafers 110 having a larger Oi concentration can also be used which allows usages of device wafers 110 which were otherwise discarded due their high initial Oi concentration.” (e.g. para. [0034]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Castex to form “wherein a maximum deformation amount of the handle substrate is less than 6.5 mm” in order to ensure good bonding.  See Castex at para. [0041].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 April 2021